Name: Council Directive 84/643/EEC of 11 December 1984 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease
 Type: Directive
 Subject Matter: means of agricultural production;  trade policy;  health;  agricultural activity;  agricultural policy
 Date Published: 1984-12-27

 Important legal notice|31984L0643Council Directive 84/643/EEC of 11 December 1984 amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease Official Journal L 339 , 27/12/1984 P. 0027 - 0029 Finnish special edition: Chapter 3 Volume 18 P. 0083 Spanish special edition: Chapter 03 Volume 33 P. 0050 Swedish special edition: Chapter 3 Volume 18 P. 0083 Portuguese special edition Chapter 03 Volume 33 P. 0050 Special edition in Czech Chapter 03 Volume 06 P. 151 - 153 Special edition in Estonian Chapter 03 Volume 06 P. 151 - 153 Special edition in Hungarian Chapter 03 Volume 06 P. 151 - 153 Special edition in Lithuanian Chapter 03 Volume 06 P. 151 - 153 Special edition in Latvian Chapter 03 Volume 06 P. 151 - 153 Special edition in Maltese Chapter 03 Volume 06 P. 151 - 153 Special edition in Polish Chapter 03 Volume 06 P. 151 - 153 Special edition in Slovakian Chapter 03 Volume 06 P. 151 - 153 Special edition in Slovenian Chapter 03 Volume 06 P. 151 - 153Council Directiveof 11 December 1984amending Directives 64/432/EEC and 72/461/EEC as regards certain measures relating to foot-and-mouth disease and swine vesicular disease(84/643/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament [2],Having regard to the opinion of the Economic and Social Committee [3],Whereas Directive 64/432/EEC [4], as last amended by Directive 83/646/EEC [5], lays down the conditions to be met, as regards health, by live cattle and pigs intended for intra-Community trade;Whereas the Member States currently apply different policies in the matter of the control and prevention of foot-and-mouth disease; whereas it is important to provide all the Member States, regardless of the health policy pursued, with appropriate guarantees, which are strictly necessary until such time as harmonized measures to combat foot-and-mouth disease are implemented;Whereas certain guarantees which may be required in respect of swine vesicular disease must be maintained within the framework of the rules applicable to intra-Community trade in live pigs,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 64/432/EEC is hereby amended as follows:1. In Article 3 (3):- point (a) is deleted,- points (b), (c), (d) and (e) become points (a), (b), (c) and (d) respectively.2. In Article 3 (6):- point (a) is deleted,- points (b) and (c) become points (a) and (b) respectively.3. In the third sentence of Article 3 (7) (c) the phrase "paragraph 3 (b) and (c)" is replaced by "paragraph 3 (a) and (b)".4. Article 4 (a) and (b) is replaced by the following:"Article 4aAs regards the additional guarantees which may be required in respect of foot-and-mouth disease and swine vesicular disease, the following rules shall apply:1. Member States which have been free of foot-and-mouth disease for at least two years, which do not practise vaccination and which do not allow on to their territory animals which have been vaccinated less than one year previously may make the introduction on to their territory of live cattle and pigs subject to the following conditions:A. where the animals come from a Member State satisfying the same criteria, a guarantee that they have not been vaccinated against foot-and-mouth disease;B. where the animals come from a Member State which has been free of foot-and-mouth disease for at least two years, which practises vaccination and which allows vaccinated animals on to its territory:(a) a guarantee that the animals have not been vaccinated against foot-and-mouth disease;(b) a guarantee that the cattle have reacted negatively to a foot-and-mouth virus test carried out by the laryngo-pharyngeal scrape method (probang test);(c) a guarantee that the cattle and pigs have reacted negatively to a serological test carried out to detect the presence of foot-and-mouth antibodies;(d) a guarantee that the cattle and pigs have been isolated in the exporting country, either on a holding or at a quarantine station, for 14 days under the surveillance of an official veterinarian. In this connection, no animal located on the holding of origin or, as the case may be, at the quarantine station shall have been vaccinated against foot-and-mouth disease during the 21 days preceding exportation and no animal other than those forming part of the consignment shall have been introduced to the holding or quarantine station during that same period;(e) placing in quarantine for a period of 21 days.C. Where the animals come from a Member State which has not been free of foot-and-mouth disease for at least two years:(a) the guarantees referred to in point B, with the exception of quarantine in the holding of origin;(b) possible further guarantees to be decided on in accordance with the procedure laid down in Article 12.2. Member States practising vaccination and allowing vaccinated animals on to their territory shall make the introduction on to their territory of live cattle subject to the following conditions:(a) where the animals come from a Member State satisfying the same criteria:(i) a guarantee that cattle for breeding or production which are more than four months old have been vaccinated not less than 15 days and not more than four months before loading against types A, O and C of the foot-and-mouth disease virus, using an inactivated virus vaccine approved and controlled by the competent authority of the exporting country;(ii) a guarantee that cattle for slaughter which are more than four months old have been vaccinated not less than 15 days and not more than four months before loading against types A, O and C of the foot-and-month disease virus, using an inactivated virus vaccine approved and controlled by the competent authority of the exporting country; however, the period of validity of the vaccination shall be extended to 12 months in the case of cattle re-vaccinated in Member States where such animals are vaccinated annually and where they are systematically slaughtered when they contract foot-and-mouth disease;(b) where the animals come from a Member State which has been free of foot-and-mouth disease for at least two years, which does not practise vaccination and which does not allow animals which have been vaccinated on to its territory, a guarantee that they have not been vaccinated against foot-and-mouth disease, without prejudice, however, to the animals possibly being vaccinated against foot-and-mouth disease before they are introduced into the herd to which they are being sent.3. The Member States referred to in paragraph 1 may also, while complying with the general provisions of the Treaty make the introduction into their territory of animals of the pig species for breeding or production subject to a negative reaction to a test to detect the presence of swine vesicular disease antibodies carried out not more than 30 days before dispatch.4. Where the tests referred to in this Article are carried out on the holding, the animals to be dispatched must be isolated from other animals until they are dispatched.For the purposes of this Article, a Member State shall continue to be considered as having been free of foot-and-mouth disease for at least two years, even if a limited number of outbreaks of the disease have been recorded on a limited part of its territory, on condition that such outbreaks were eliminated within a period of less than three months.Every three years and for the first time three years after the date appearing in the first paragraph of Article 2, the Council shall, acting by a qualified majority on a Commission proposal, review the provisions of this Article. This review shall be made on the basis of a report from the Commission accompanied, if necessary, by proposals."5. Article 4c shall become Article 4b.6. In the first sentence of Article 5, "referred to in Article 3 (3) (a) and (6) (a)" is replaced by "referred to in Article 4a (2)".7. In Article 7 (1):- point A (a), "by way of derogation from Article 3 (3) (a) or (6) (a)" is replaced by "by way of derogation from Article 4a (2)".- point B (a), "by way of derogation from Article 3 (3) (a)" is replaced by "by way of derogation from Article 4a (2)."Article 2The following subparagraph is hereby added to Article 12 of Directive 72/461/EEC:"However, so as to allow Ireland and the United Kingdom in respect of Northern Ireland to substitute for the special arrangements which apply to them under Article 13, the general rules concerning foot-and-mouth disease as set out in this Directive, the two Member States concerned shall bring into force the necessary measures to comply therewith not later than 30 September 1985."Article 3Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 December 1984 and shall forthwith inform the Commission thereof.However, Ireland and the United Kingdom in respect of Northern Ireland shall have until 30 September 1985 in order to conform thereto. Until that date they shall be authorized to retain their national rules with regard to imports on to their territory from other Member States of bovine animals for breeding, store and slaughter relating to protection against foot-and-mouth disease while complying with the general provisions of the Treaty.Article 4This Directive is addressed to the Member States.Done at Brussels, 11 December 1984.For the CouncilThe PresidentA. Deasy[1] OJ No C 122, 5. 5. 1984, p. 7.[2] OJ No C 172, 2. 7. 1984, p. 185.[3] OJ No C 248, 17. 9. 1984, p. 16.[4] OJ No 121, 29. 7. 1964, p. 1977/64.[5] OJ No L 360, 23. 12. 1983, p. 44.--------------------------------------------------